UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number:811-07239 Name of Registrant: VANGUARD HORIZON FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:September 30 Date of reporting period: June 30, 2017 Item 1: Schedule of Investments Vanguard Capital Opportunity Fund Schedule of Investments (unaudited) As of June 30, 2017 Market Value Shares ($000) Common Stocks (97.4%) Consumer Discretionary (9.4%) *,^ CarMax Inc. 3,705,297 233,656 *,^ Tesla Inc. 632,566 228,742 Carnival Corp. 3,487,600 228,682 Royal Caribbean Cruises Ltd. 1,907,000 208,302 TJX Cos. Inc. 2,600,900 187,707 * Norwegian Cruise Line Holdings Ltd. 1,375,200 74,660 * Amazon.com Inc. 70,120 67,876 Sony Corp. ADR 1,645,800 62,853 Ross Stores Inc. 613,100 35,394 Gildan Activewear Inc. Class A 1,050,000 32,266 L Brands Inc. 495,700 26,713 * Shutterfly Inc. 480,000 22,800 Las Vegas Sands Corp. 340,000 21,723 Tribune Media Co. Class A 505,521 20,610 Marriott International Inc. Class A 140,000 14,043 Bed Bath & Beyond Inc. 254,600 7,740 Newell Brands Inc. 141,200 7,571 Hilton Worldwide Holdings Inc. 81,333 5,030 Lowe's Cos. Inc. 59,200 4,590 CBS Corp. Class B 50,000 3,189 Lions Gate Entertainment Corp. Class A 112,500 3,175 * Lions Gate Entertainment Corp. Class B 117,500 3,088 * Ascena Retail Group Inc. 1,175,200 2,527 Signet Jewelers Ltd. 39,700 2,511 Carter's Inc. 23,120 2,056 * tronc Inc. 120,000 1,547 * AutoZone Inc. 2,475 1,412 Energy (0.3%) Cabot Oil & Gas Corp. 1,300,000 32,604 * Southwestern Energy Co. 2,700,000 16,416 Schlumberger Ltd. 35,000 2,304 Financials (4.3%) Charles Schwab Corp. 5,247,000 225,411 * E*TRADE Financial Corp. 4,168,629 158,533 Northern Trust Corp. 1,060,851 103,125 JPMorgan Chase & Co. 867,236 79,265 Discover Financial Services 739,688 46,001 Bank of America Corp. 1,255,317 30,454 CME Group Inc. 200,554 25,118 Progressive Corp. 436,502 19,246 Travelers Cos. Inc. 66,174 8,373 Chubb Ltd. 2,407 350 Health Care (29.1%) * Biogen Inc. 2,630,438 713,796 Eli Lilly & Co. 7,660,100 630,426 Amgen Inc. 3,569,000 614,689 * BioMarin Pharmaceutical Inc. 4,685,000 425,492 Roche Holding AG 1,506,800 385,010 Novartis AG ADR 3,105,200 259,191 * QIAGEN NV 7,687,814 257,772 * Illumina Inc. 1,168,900 202,828 * Boston Scientific Corp. 6,386,400 177,031 * Alkermes plc 2,464,023 142,839 Medtronic plc 1,440,000 127,800 Bristol-Myers Squibb Co. 2,257,500 125,788 Thermo Fisher Scientific Inc. 617,100 107,665 * Seattle Genetics Inc. 1,860,500 96,262 * Bioverativ Inc. 1,315,219 79,137 PerkinElmer Inc. 1,037,000 70,661 * Edwards Lifesciences Corp. 560,000 66,214 Abbott Laboratories 1,299,600 63,174 * Charles River Laboratories International Inc. 410,000 41,472 AstraZeneca plc ADR 871,500 29,709 * Waters Corp. 141,000 25,921 Agilent Technologies Inc. 233,000 13,819 Merck & Co. Inc. 198,400 12,716 Zimmer Biomet Holdings Inc. 98,800 12,686 *,^ ImmunoGen Inc. 957,500 6,808 * Cerner Corp. 10,000 665 Industrials (19.6%) Southwest Airlines Co. 10,985,800 682,658 FedEx Corp. 2,436,474 529,519 * United Continental Holdings Inc. 4,626,200 348,122 American Airlines Group Inc. 5,879,400 295,851 Delta Air Lines Inc. 4,812,000 258,597 Airbus SE 2,798,040 230,910 * JetBlue Airways Corp. 7,485,150 170,886 Jacobs Engineering Group Inc. 2,648,419 144,047 Rockwell Automation Inc. 445,450 72,145 IDEX Corp. 595,900 67,343 * AECOM 2,000,000 64,660 Caterpillar Inc. 565,000 60,715 ^ Ritchie Bros Auctioneers Inc. 2,003,346 57,576 Union Pacific Corp. 452,000 49,227 Old Dominion Freight Line Inc. 504,500 48,049 Curtiss-Wright Corp. 350,000 32,123 Textron Inc. 533,000 25,104 * Esterline Technologies Corp. 127,899 12,125 * Spirit Airlines Inc. 198,235 10,239 Information Technology (32.9%) NVIDIA Corp. 3,222,300 465,816 * Adobe Systems Inc. 3,146,000 444,970 * Alibaba Group Holding Ltd. ADR 2,247,400 316,659 Texas Instruments Inc. 3,964,200 304,966 NetApp Inc. 7,456,200 298,621 Microsoft Corp. 4,222,000 291,022 * Alphabet Inc. Class C 282,932 257,109 * Alphabet Inc. Class A 273,420 254,193 * Flex Ltd. 15,231,702 248,429 Corning Inc. 8,080,000 242,804 * Trimble Inc. 6,705,400 239,182 * Micron Technology Inc. 7,025,800 209,790 KLA-Tencor Corp. 1,494,000 136,716 Visa Inc. Class A 1,269,400 119,044 *,1 Descartes Systems Group Inc. 4,645,000 113,106 ASML Holding NV 800,000 104,248 * Cree Inc. 3,944,900 97,242 * BlackBerry Ltd. 9,408,200 93,988 QUALCOMM Inc. 1,675,300 92,510 * Splunk Inc. 1,200,300 68,285 Plantronics Inc. 1,150,000 60,156 Hewlett Packard Enterprise Co. 3,323,000 55,129 * NeuStar Inc. Class A 1,623,416 54,141 * Rambus Inc. 4,699,180 53,712 *,^ VMware Inc. Class A 607,700 53,131 * Electronic Arts Inc. 500,000 52,860 HP Inc. 2,860,000 49,993 * Entegris Inc. 2,019,231 44,322 * Nuance Communications Inc. 2,325,000 40,478 Intuit Inc. 300,000 39,843 Jabil Inc. 1,189,300 34,716 * FormFactor Inc. 2,791,300 34,612 Telefonaktiebolaget LM Ericsson ADR 4,730,000 33,914 * PayPal Holdings Inc. 580,000 31,129 * Altaba Inc. 553,800 30,171 * eBay Inc. 859,500 30,014 * Keysight Technologies Inc. 732,000 28,497 Western Digital Corp. 302,439 26,796 * Dell Technologies Inc. Class V 413,606 25,275 Analog Devices Inc. 320,000 24,896 Apple Inc. 170,000 24,483 DXC Technology Co. 231,511 17,761 Teradyne Inc. 535,000 16,066 Mastercard Inc. Class A 129,000 15,667 * Ciena Corp. 500,000 12,510 * Mobileye NV 117,431 7,375 * salesforce.com Inc. 84,700 7,335 Materials (1.7%) Monsanto Co. 2,318,786 274,451 Telecommunication Services (0.1%) AT&T Inc. 403,426 15,221 * Sprint Corp. 230,000 1,888 * T-Mobile US Inc. 12,500 758 Total Common Stocks (Cost $6,831,768) Coupon Temporary Cash Investment (3.4%) Money Market Fund (3.4%) 2,3 Vanguard Market Liquidity Fund (Cost $541,567) 1.181% 5,415,303 Total Investments (100.8%) (Cost $7,373,335) Other Assets and Liabilities-Net (-0.8%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $113,982,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $116,707,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Capital Opportunity Fund The following table summarizes the market value of the fund's investments as of June 30, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 15,087,210 615,920 — Temporary Cash Investments 541,639 — — Total 15,628,849 615,920 — D. At June 30, 2017, the cost of investment securities for tax purposes was $7,373,335,000. Net unrealized appreciation of investment securities for tax purposes was $8,871,434,000, consisting of unrealized gains of $9,047,021,000 on securities that had risen in value since their purchase and $175,587,000 in unrealized losses on securities that had fallen in value since their purchase. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain June 30, 2017 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Descartes Systems Group Inc. 99,960 — 113,106 FormFactor Inc. 63,035 — 38,789 — — NA 2 Vanguard Market Liquidity Fund 536,979 NA 3 NA 3 2,965 — 541,639 Total 699,974 2,965 — 654,745 1 Includes net realized gain (loss) on affiliated investment securities sold of ($72,537,000). 2 Not applicable—at June 30, 2017, the security was still held, but the issuer was no longer an affiliated company of the fund. 3 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Strategic Equity Fund Schedule of Investments (unaudited) As of June 30, 2017 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (14.4%) Best Buy Co. Inc. 1,241,769 71,191 Darden Restaurants Inc. 734,718 66,448 * Burlington Stores Inc. 597,722 54,984 Lear Corp. 378,577 53,788 Children's Place Inc. 511,506 52,225 *,^ American Outdoor Brands Corp. 2,346,189 51,992 * Liberty Media Corp-Liberty SiriusXM Class A 1,072,668 45,031 Big Lots Inc. 850,392 41,074 * iRobot Corp. 485,118 40,818 Bloomin' Brands Inc. 1,838,404 39,029 Brinker International Inc. 880,197 33,535 * American Axle & Manufacturing Holdings Inc. 1,899,259 29,628 Leggett & Platt Inc. 523,381 27,493 Tailored Brands Inc. 2,139,565 23,878 * Michael Kors Holdings Ltd. 654,124 23,712 * MSG Networks Inc. 1,001,436 22,482 Nutrisystem Inc. 346,339 18,027 * Liberty Media Corp-Liberty SiriusXM Class C 397,579 16,579 Regal Entertainment Group Class A 789,511 16,153 Domino's Pizza Inc. 73,427 15,532 Tupperware Brands Corp. 212,603 14,931 News Corp. Class B 1,016,083 14,378 Bob Evans Farms Inc. 194,914 14,001 * NVR Inc. 5,082 12,251 Boyd Gaming Corp. 484,888 12,030 Strayer Education Inc. 127,440 11,880 Sturm Ruger & Co. Inc. 190,541 11,842 * Taylor Morrison Home Corp. Class A 452,513 10,865 DR Horton Inc. 303,284 10,485 * Cooper-Standard Holdings Inc. 95,489 9,632 Chico's FAS Inc. 912,981 8,600 Whirlpool Corp. 43,569 8,349 * Select Comfort Corp. 228,182 8,098 Hasbro Inc. 71,774 8,004 Toll Brothers Inc. 200,540 7,923 * Discovery Communications Inc. Class A 288,216 7,445 H&R Block Inc. 233,629 7,221 Kohl's Corp. 158,688 6,136 Cheesecake Factory Inc. 115,932 5,831 Group 1 Automotive Inc. 81,715 5,174 * Adtalem Global Education Inc. 135,048 5,125 Office Depot Inc. 772,263 4,356 * Iconix Brand Group Inc. 591,446 4,087 Coach Inc. 74,914 3,546 World Wrestling Entertainment Inc. Class A 165,336 3,368 * Scientific Games Corp. Class A 117,604 3,069 * Sotheby's 52,491 2,817 Pier 1 Imports Inc. 500,273 2,596 * Francesca's Holdings Corp. 224,200 2,453 Sinclair Broadcast Group Inc. Class A 73,165 2,407 Wolverine World Wide Inc. 82,924 2,323 * Hovnanian Enterprises Inc. Class A 748,532 2,096 Cable One Inc. 2,634 1,872 PetMed Express Inc. 41,618 1,690 Capella Education Co. 19,541 1,673 * Chegg Inc. 130,393 1,603 New York Times Co. Class A 88,568 1,568 Barnes & Noble Inc. 197,168 1,498 MDC Holdings Inc. 41,596 1,470 Meredith Corp. 24,581 1,461 Nordstrom Inc. 29,728 1,422 * Denny's Corp. 115,260 1,357 Consumer Staples (3.3%) Nu Skin Enterprises Inc. Class A 532,247 33,446 Dean Foods Co. 1,748,446 29,724 Conagra Brands Inc. 761,164 27,219 Tyson Foods Inc. Class A 425,707 26,662 Universal Corp. 314,769 20,366 Bunge Ltd. 193,256 14,417 * SUPERVALU Inc. 4,097,869 13,482 * HRG Group Inc. 749,375 13,271 * US Foods Holding Corp. 284,044 7,732 ^ Natural Health Trends Corp. 212,101 5,907 * Avon Products Inc. 1,349,679 5,129 Ingles Markets Inc. Class A 151,732 5,053 Sanderson Farms Inc. 41,630 4,814 SpartanNash Co. 180,442 4,684 National Beverage Corp. 31,668 2,963 Fresh Del Monte Produce Inc. 52,106 2,653 * Central Garden & Pet Co. 79,380 2,523 * USANA Health Sciences Inc. 34,795 2,230 * Central Garden & Pet Co. Class A 64,419 1,934 * United Natural Foods Inc. 34,390 1,262 Spectrum Brands Holdings Inc. 2,991 374 Energy (4.1%) *,^ Chesapeake Energy Corp. 11,790,692 58,600 * Newfield Exploration Co. 1,944,221 55,333 *,^ Sanchez Energy Corp. 3,703,500 26,591 * Southwestern Energy Co. 3,497,251 21,263 * Laredo Petroleum Inc. 1,746,489 18,373 *,^ Denbury Resources Inc. 10,662,041 16,313 * Energen Corp. 303,291 14,973 *,^ Resolute Energy Corp. 411,940 12,263 * Unit Corp. 545,894 10,225 * McDermott International Inc. 1,357,149 9,731 Delek US Holdings Inc. 365,404 9,661 ^ RPC Inc. 380,638 7,693 ONEOK Inc. 96,455 5,031 * Enbridge Energy Management LLC 299,712 4,619 *,^ Diamond Offshore Drilling Inc. 330,272 3,577 Cimarex Energy Co. 37,214 3,498 Archrock Inc. 281,620 3,210 * REX American Resources Corp. 19,548 1,888 * Renewable Energy Group Inc. 143,591 1,859 *,^ Northern Oil and Gas Inc. 804,700 1,127 Financials (15.7%) Fifth Third Bancorp 2,827,421 73,400 Regions Financial Corp. 5,012,917 73,389 Citizens Financial Group Inc. 2,051,442 73,195 Everest Re Group Ltd. 260,756 66,386 MSCI Inc. Class A 619,799 63,833 * E*TRADE Financial Corp. 1,641,600 62,430 Navient Corp. 3,693,362 61,494 Assured Guaranty Ltd. 1,467,344 61,247 Lincoln National Corp. 814,716 55,058 Primerica Inc. 661,345 50,097 Unum Group 982,104 45,796 Zions Bancorporation 978,353 42,959 * MGIC Investment Corp. 3,548,468 39,743 Popular Inc. 821,459 34,263 Washington Federal Inc. 829,060 27,525 Comerica Inc. 359,432 26,325 * Essent Group Ltd. 670,781 24,913 * Walker & Dunlop Inc. 493,985 24,121 * World Acceptance Corp. 317,593 23,791 Leucadia National Corp. 796,225 20,829 Synovus Financial Corp. 427,669 18,920 Universal Insurance Holdings Inc. 599,248 15,101 East West Bancorp Inc. 229,310 13,433 Ally Financial Inc. 514,508 10,753 Cathay General Bancorp 238,073 9,035 Principal Financial Group Inc. 137,550 8,813 Reinsurance Group of America Inc. Class A 60,919 7,821 LPL Financial Holdings Inc. 162,590 6,904 Evercore Partners Inc. Class A 95,934 6,763 Nelnet Inc. Class A 121,712 5,722 * INTL. FCStone Inc. 149,464 5,644 * Flagstar Bancorp Inc. 163,300 5,033 Federal Agricultural Mortgage Corp. 48,505 3,138 * Nationstar Mortgage Holdings Inc. 110,847 1,983 Central Pacific Financial Corp. 62,651 1,972 * NMI Holdings Inc. Class A 157,735 1,806 Heritage Insurance Holdings Inc. 124,812 1,625 HCI Group Inc. 33,646 1,581 Great Southern Bancorp Inc. 29,000 1,551 Virtus Investment Partners Inc. 13,299 1,476 *,^ BofI Holding Inc. 59,735 1,417 TCF Financial Corp. 87,041 1,387 * Green Dot Corp. Class A 35,058 1,351 Greenhill & Co. Inc. 67,152 1,350 Erie Indemnity Co. Class A 8,312 1,040 Health Care (11.0%) * WellCare Health Plans Inc. 360,309 64,697 * Charles River Laboratories International Inc. 621,197 62,834 * Masimo Corp. 647,449 59,034 * INC Research Holdings Inc. Class A 1,001,832 58,607 * PRA Health Sciences Inc. 772,717 57,962 * Quintiles IMS Holdings Inc. 568,098 50,845 * IDEXX Laboratories Inc. 296,449 47,853 * Tivity Health Inc. 1,041,964 41,522 * Array BioPharma Inc. 4,582,344 38,354 * Veeva Systems Inc. Class A 602,741 36,954 Chemed Corp. 171,935 35,166 * Exelixis Inc. 1,407,430 34,665 * Prestige Brands Holdings Inc. 558,337 29,486 * Hologic Inc. 565,269 25,652 Quest Diagnostics Inc. 228,231 25,370 * Centene Corp. 180,987 14,457 * OraSure Technologies Inc. 656,198 11,326 * Align Technology Inc. 65,566 9,843 * Mettler-Toledo International Inc. 12,786 7,525 Hill-Rom Holdings Inc. 88,631 7,056 * Inogen Inc. 68,097 6,498 Agilent Technologies Inc. 91,968 5,455 Bruker Corp. 188,365 5,432 * Halyard Health Inc. 133,742 5,253 * HMS Holdings Corp. 233,049 4,311 Owens & Minor Inc. 100,792 3,245 * Cardiovascular Systems Inc. 56,558 1,823 * BioCryst Pharmaceuticals Inc. 280,642 1,560 * Wright Medical Group NV 53,055 1,459 * Infinity Pharmaceuticals Inc. 835,150 1,311 * Coherus Biosciences Inc. 67,314 966 * PDL BioPharma Inc. 81,600 202 Industrials (14.7%) * United Rentals Inc. 581,060 65,491 Owens Corning 964,887 64,570 ManpowerGroup Inc. 569,543 63,589 Spirit AeroSystems Holdings Inc. Class A 1,056,235 61,198 Wabash National Corp. 2,488,945 54,707 Huntington Ingalls Industries Inc. 277,646 51,687 Greenbrier Cos. Inc. 1,081,927 50,039 * Hawaiian Holdings Inc. 1,011,229 47,477 * Meritor Inc. 2,505,457 41,616 * XPO Logistics Inc. 619,746 40,054 * MasTec Inc. 861,695 38,906 L3 Technologies Inc. 228,214 38,130 GATX Corp. 555,443 35,698 Oshkosh Corp. 397,151 27,356 Brink's Co. 382,739 25,643 SkyWest Inc. 686,939 24,112 Quad/Graphics Inc. 860,813 19,730 General Cable Corp. 1,036,630 16,949 Argan Inc. 229,227 13,754 Herman Miller Inc. 413,853 12,581 * Swift Transportation Co. 473,861 12,557 * Chart Industries Inc. 342,638 11,900 Insperity Inc. 161,659 11,478 * TriNet Group Inc. 344,803 11,289 Allison Transmission Holdings Inc. 277,058 10,392 Pitney Bowes Inc. 674,426 10,184 * Trex Co. Inc. 143,276 9,694 Kennametal Inc. 230,669 8,632 Global Brass & Copper Holdings Inc. 281,610 8,603 Republic Services Inc. Class A 130,493 8,316 Robert Half International Inc. 172,674 8,276 Steelcase Inc. Class A 590,677 8,269 Timken Co. 159,467 7,375 Brady Corp. Class A 213,195 7,227 BWX Technologies Inc. 145,493 7,093 * ACCO Brands Corp. 557,009 6,489 LSC Communications Inc. 291,428 6,237 Triumph Group Inc. 185,116 5,850 Dun & Bradstreet Corp. 41,481 4,486 * Advisory Board Co. 79,172 4,077 Aircastle Ltd. 164,946 3,588 Toro Co. 50,900 3,527 Ennis Inc. 180,404 3,446 * Gibraltar Industries Inc. 93,283 3,326 * TrueBlue Inc. 125,241 3,319 * Rush Enterprises Inc. Class A 85,050 3,162 MSA Safety Inc. 35,311 2,866 * AECOM 82,231 2,659 * SPX Corp. 97,540 2,454 * Harsco Corp. 152,160 2,450 Knoll Inc. 121,464 2,435 * Continental Building Products Inc. 104,000 2,423 Regal Beloit Corp. 29,577 2,412 Applied Industrial Technologies Inc. 36,800 2,173 * Univar Inc. 72,865 2,128 Briggs & Stratton Corp. 80,855 1,949 * ICF International Inc. 34,494 1,625 * American Woodmark Corp. 16,149 1,543 * NCI Building Systems Inc. 88,162 1,472 * YRC Worldwide Inc. 132,385 1,472 * Atkore International Group Inc. 63,763 1,438 Insteel Industries Inc. 43,500 1,434 Orbital ATK Inc. 14,174 1,394 * Energy Recovery Inc. 161,025 1,335 * Navigant Consulting Inc. 64,800 1,280 Information Technology (16.6%) CDW Corp. 1,030,178 64,417 *,^ Advanced Micro Devices Inc. 4,900,943 61,164 * First Data Corp. Class A 3,359,348 61,140 CSRA Inc. 1,900,171 60,331 SYNNEX Corp. 476,329 57,140 Booz Allen Hamilton Holding Corp. Class A 1,732,319 56,370 * Cirrus Logic Inc. 896,107 56,204 Seagate Technology plc 1,423,539 55,162 * Square Inc. 2,245,662 52,683 * Aspen Technology Inc. 937,693 51,817 Science Applications International Corp. 742,571 51,549 DXC Technology Co. 667,528 51,213 * Tech Data Corp. 494,812 49,976 * TTM Technologies Inc. 2,851,003 49,493 NVIDIA Corp. 302,694 43,758 * NCR Corp. 1,010,121 41,253 *,^ Synaptics Inc. 710,333 36,731 * GoDaddy Inc. Class A 854,670 36,255 * CACI International Inc. Class A 214,581 26,833 * Teradata Corp. 888,284 26,196 * Amkor Technology Inc. 1,946,574 19,018 *,^ Match Group Inc. 620,394 10,783 * Box Inc. 544,338 9,929 CSG Systems International Inc. 243,966 9,900 * Sykes Enterprises Inc. 278,260 9,330 Leidos Holdings Inc. 166,400 8,601 MercadoLibre Inc. 32,672 8,197 CDK Global Inc. 117,423 7,287 * Manhattan Associates Inc. 149,670 7,193 Travelport Worldwide Ltd. 483,258 6,650 * Advanced Energy Industries Inc. 98,693 6,385 * Cadence Design Systems Inc. 176,900 5,924 * Cardtronics plc Class A 174,644 5,739 * Unisys Corp. 443,384 5,675 * Blucora Inc. 252,782 5,359 * Five9 Inc. 237,293 5,107 * Anixter International Inc. 63,578 4,972 * TrueCar Inc. 193,444 3,855 Pegasystems Inc. 53,299 3,110 ManTech International Corp. Class A 69,800 2,888 Brooks Automation Inc. 110,890 2,405 * ePlus Inc. 28,357 2,101 * Alpha & Omega Semiconductor Ltd. 109,740 1,829 * Extreme Networks Inc. 190,670 1,758 * Sanmina Corp. 45,682 1,741 * Itron Inc. 19,550 1,325 * Rocket Fuel Inc. 279,400 768 Materials (6.2%) Steel Dynamics Inc. 1,791,723 64,162 Huntsman Corp. 2,424,994 62,662 Chemours Co. 1,556,374 59,018 Trinseo SA 841,638 57,820 * Freeport-McMoRan Inc. 2,969,925 35,669 *,^ Cliffs Natural Resources Inc. 4,419,175 30,581 * AK Steel Holding Corp. 3,742,774 24,590 Cabot Corp. 388,893 20,778 * Owens-Illinois Inc. 553,685 13,244 * Louisiana-Pacific Corp. 460,202 11,095 Greif Inc. Class A 180,816 10,086 * Alcoa Corp. 308,897 10,085 Albemarle Corp. 78,990 8,337 Rayonier Advanced Materials Inc. 495,203 7,785 Valvoline Inc. 192,765 4,572 * Koppers Holdings Inc. 118,493 4,283 Worthington Industries Inc. 30,719 1,543 Commercial Metals Co. 36,018 700 Real Estate (9.0%) Hospitality Properties Trust 1,899,505 55,371 GEO Group Inc. 1,632,716 48,279 Gaming and Leisure Properties Inc. 1,044,368 39,341 Senior Housing Properties Trust 1,902,160 38,880 Lexington Realty Trust 3,883,935 38,490 ^ CBL & Associates Properties Inc. 4,476,541 37,737 Ryman Hospitality Properties Inc. 535,098 34,252 LaSalle Hotel Properties 1,063,905 31,704 ^ Government Properties Income Trust 1,527,560 27,970 Summit Hotel Properties Inc. 1,478,878 27,581 Uniti Group Inc. 1,024,615 25,759 Omega Healthcare Investors Inc. 756,967 24,995 Sunstone Hotel Investors Inc. 1,317,632 21,240 Sabra Health Care REIT Inc. 860,531 20,739 Colony NorthStar Inc. Class A 1,212,216 17,080 RLJ Lodging Trust 776,266 15,424 Washington Prime Group Inc. 1,622,829 13,583 CoreCivic Inc. 489,089 13,489 Ashford Hospitality Trust Inc. 1,747,462 10,625 Medical Properties Trust Inc. 768,441 9,890 Select Income REIT 343,962 8,265 DiamondRock Hospitality Co. 729,467 7,988 Brandywine Realty Trust 442,180 7,751 * CBRE Group Inc. Class A 189,851 6,911 Outfront Media Inc. 267,271 6,179 Xenia Hotels & Resorts Inc. 269,097 5,212 EPR Properties 65,176 4,684 Pebblebrook Hotel Trust 135,166 4,358 New Senior Investment Group Inc. 277,906 2,793 Potlatch Corp. 60,433 2,762 NorthStar Realty Europe Corp. 200,945 2,548 Universal Health Realty Income Trust 22,200 1,766 Piedmont Office Realty Trust Inc. Class A 71,200 1,501 MGM Growth Properties LLC Class A 48,552 1,417 Global Net Lease Inc. 61,666 1,372 RAIT Financial Trust 625,645 1,370 STAG Industrial Inc. 49,380 1,363 Telecommunication Services (0.3%) * Zayo Group Holdings Inc. 423,538 13,087 Windstream Holdings Inc. 1,628,947 6,320 Cincinnati Bell Inc. 116,771 2,283 Utilities (4.3%) FirstEnergy Corp. 2,258,008 65,843 CenterPoint Energy Inc. 1,939,135 53,094 UGI Corp. 1,080,635 52,314 Entergy Corp. 561,309 43,092 MDU Resources Group Inc. 1,621,214 42,476 National Fuel Gas Co. 321,333 17,943 AES Corp. 1,448,595 16,094 ^ Spark Energy Inc. Class A 148,954 2,800 Southwest Gas Holdings Inc. 24,023 1,755 Vectren Corp. 23,352 1,365 PNM Resources Inc. 35,370 1,353 MGE Energy Inc. 20,472 1,317 Total Common Stocks (Cost $5,775,342) Coupon Temporary Cash Investments (1.4%)1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 1.181% 969,171 96,936 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 United States Treasury Bill 0.602% 7/20/17 700 700 4 United States Treasury Bill 0.927% 8/24/17 100 100 4 United States Treasury Bill 0.990% 9/21/17 300 299 4 United States Treasury Bill 0.980% 10/5/17 450 449 Total Temporary Cash Investments (Cost $98,473) Total Investments (101.0%) (Cost $5,873,815) Other Assets and Liabilities-Net (-1.0%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $60,843,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $66,853,000 of collateral received for securities on loan. 4 Securities with a value of $1,548,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
